On Rehearing.
While adhering to our views heretofore expressed, but, solely for the purpose of these further observations, let us suppose, as so forcefully urged by our Presiding Judge in his dissenting opinion, that "the statute is its own interpreter and that no situation is presented which calls for the application of any rules of construction." What, then, do we find the situation to be? Just what does the statute say? It declares that an "employee shall not be eligible for benefits for any week in which his * * * unemployment is directly due to a labor dispute."
Now, what does the word directly mean? It means, according to Webster's New International Dictionary, Second Edition, "In a direct manner; in a straight line; without deviation of course; wholly; completely; in a direct way; without anything intervening." Similar definitions may be found in Black's Law Dictionary and others.
Now, apply any one of these definitions to the word "directly," as it appears in the quoted clause of the Act, and what do we find? Is it not plain that the "labor dispute" between the employer and the United Mine Workers of America might have endured for a thousand years without ever causing the unemployment of appellee? In fact, it would, or could, never have caused it, without the direct intervention or superimposition of the unpredictable, personal idiosyncrasies of whoever happened, at the time, to be the operation manager of the employer.
Directly, the labor dispute in question could never, did
never, cause appellee's unemployment. To the contrary, it was caused, as appears and as this court found the fact to be,solely by the apprehension of the employer's general manager — and this whether or not such apprehension were real or whimsical.
Such unemployment is not exempt from the benefits of the act in question.
We are constrained, however, to reiterate that "employee", as used in the clause of the statute, quoted, is not so clear and unambiguous in meaning as to preclude the application of well known rules of construction. If the Legislature had intended that "employee" be all inclusive, covering employees not involved as well as those concerned in the controversy — and thereby partially defeat the true purpose of the act — apt and unambiguous terms could, and should, have been employed expressive thereof. And so, in attempting its proper interpretation, we should consider "the external, historical facts which led to its enactment"; that its essential purpose was to minimize the harmful effect on society of unemployment; that it is, in character, a form of insurance for the unemployed worker, is remedial in nature, and should be liberally construed in his favor. And when so construed there is but one conclusion.
Benefits under the act are due appellee. He should be paid.
Opinion extended. Application overruled.
BRICKEN, P. J., dissents. *Page 85